Citation Nr: 1641427	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  10-43 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for chronic sinusitis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

(The claim of entitlement to service connection for residuals of frostbite, lower extremities is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Curry, Attorney


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis; Missouri, which continued the 30 percent rating for the Veteran's chronic sinusitis.  

In April 2012, the Board denied the claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and in a September 2012 Joint Motion for Remand (JMR), the Court vacated and remanded the issue to the Board for further consideration.  In April 2013, the Board remanded the Veteran's claim for further development consistent with the JMR.  The Board issued a decision in June 2013, which it subsequently vacated in an October 2013 decision which also included a remand of the matter to the RO.  The matter has again been returned to the Board for adjudication.

The Board adds that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the evidence of record has reasonably raised the issue of TDIU.  In June 2013 argument, the Veteran's attorney alleges that the manifestations of sinusitis preclude employment.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending initial rating claim, and is listing the raised TDIU claim as an issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic records system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to the AOJ to fulfill VA's duty to assist set forth at 38 C.F.R. § 3.159 (2016).  

First, examination is warranted to determine the current manifestations and severity of service-connected chronic sinusitis.  The Veteran was last afforded a VA examination in connection with his claim in May 2013.  He has since articulated that his symptoms of chronic sinusitis have worsened, and he has requested an examination to assess the current manifestations of the disability.  See Veteran's December 2013 statement.  Additional statements dated during the over three year period since the May 2013 examination are consistent with his assertion of worsening symptoms and request for updated examination.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Second, the Board finds that this matter should be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  The JMR directed that the issue of extraschedular compensation be addressed in light of the Veteran's contentions as to the impact of that condition on his eyes and vision and evidence relevant to that contention.  See JMR p.2.  The parties to the JMR noted that, while the Veteran did not have a history of sinus surgery, the record reflected evidence of potential manifestations of sinusitis involving the left eye to include preseptal cellulitis, "an infection of the eyelid or skin around the eye" that "can be the result of minor injury to the area around the eye, or it may extend from another site of infection, such as sinusitis."  Subsequent to the JMR, a medical opinion from M.J.P, D.O., M.B.A., was added to the record which discussed the potential impact of the Veteran's sinusitis on the tissue surrounding his eyes.  See Dr. P. opinion, p. 11.  Moreover, the opinion contains the Veteran's description of the impact of the swelling during a sinusitis flare up on his daily activities.  See Dr. P. opinion, pp. 10,11.  The Veteran's attorney argued for such referral in June 2013.  

Extraschedular consideration involves a three step analysis.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  In this case, diagnostic codes 6510-6513 under which the Veteran's service-connected sinusitis disability is rated do not specifically contemplate the effects discussed in Dr. P.'s opinion, to include swelling spreading to the tissues around the eye impacting vision and abscess leading to potential proptosis and facial paralysis.  As such, the first Thun element is met.

As to the second element, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321 (b)(1) (2015).  In this case, Dr. P. discussed the potential driving and machine operation impact of the sinusitis, which indicates marked interference with employment.  As such, the second Thun element is met. 

As to the third step, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.  As the first two elements were met, remand is therefore required for the Veteran's increased rating for chronic sinusitis claim be referred to the Under Secretary for Benefits or the Director of Compensation Service for extraschedular consideration.

Also, based on a review of the evidence of record, the Board finds that claim for increased rating for sinusitis also includes the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (the issue of TDIU is part and parcel of a claim for an increased rating when it is raised by the claimant or the record); see also 38 C.F.R. §§ 3.340, 4.16.  On remand, the AOJ should conduct all appropriate development pertaining to the TDIU issue, to include providing the Veteran with notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law as to what is required to establish entitlement to TDIU.  As the Veteran currently does not meet the schedular criteria for consideration of TDIU set forth at 38 C.F.R. § 4.16, and for the reasons set forth above, this matter should also be referred for extraschedular consideration.

While on remand, and prior to examination and extraschedular referral, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are from July 2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Inform the Veteran of the elements of a claim for a TDIU under 38 C.F.R. § 4.16; and permit him the full opportunity to supplement the record as desired.  Any additional development shall be undertaken as necessary.

2.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from July 2015).

3.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected chronic sinusitis.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

The examiner should conduct an interview of the Veteran, as well as any tests and studies deemed necessary.  All subjectively reported symptoms and functional impairment should be reported.  The examiner should also report all clinical findings from the examination, to include a discussion of whether there has been sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Finally, the examiner should also discuss any findings pertinent to any functional or occupational limitation and offer an opinion as to the extent of such limitations.

4.  After completion of the above, refer the Veteran's claim for entitlement to an increased disability rating in excess of 30 percent for chronic sinusitis and TDIU to the Under Secretary for Benefits or the Director of Compensation Service pursuant to the provisions of 38 C.F.R. § 3.321 (b) (2015) for consideration of whether an extraschedular rating is warranted.

Attention is invited to the rationale and findings found in Dr. P.'s April 2013 report regarding the impact/potential impact of the sinusitis on the Veteran's left eye, as well as the Veteran's assertions made through his attorney's June 2013 argument.  Attention is also invited to the findings in the September 2012 Joint Motion for Remand, by which VA is bound.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his attorney representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




